COURT OF CHANCERY
                                          OF THE
                                    STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                          LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                          500 N. KING STREET, SUITE 11400
                                                                           WILMINGTON, DELAWARE 19801-3734


                                         November 29, 2021

     Joel Friedlander, Esquire                           Lisa A. Schmidt, Esquire
     Jeffrey M. Gorris, Esquire                          Robert L. Burns, Esquire
     Christopher M. Foulds, Esquire                      Matthew D. Perri, Esquire
     Friedlander & Gorris, P.A.                          John M. O’Toole, Esquire
     1201 North Market Street, Suite 220                 Richards, Layton & Finger, P.A.
     Wilmington, DE 19801                                One Rodney Square
                                                         920 North King Street
     Gregory V. Varallo, Esquire                         Wilmington, Delaware 19801
     Bernstein Litowitz Berger & Grossmann LLP
     500 Delaware Avenue, Suite 901                      Ryan D. Stottmann, Esquire
     Wilmington, DE 19801                                Alexandra Cumings, Esquire
                                                         Morris, Nichols, Arsht & Tunnell LLP
                                                         1201 North Market Street
                                                         Wilmington, DE 19801

                    Re:    In re Mindbody, Inc., Stockholder Litigation,
                           Cons. C.A. No. 2019-0442-KSJM
      Dear Counsel:

            This letter resolves Defendant Richard Stollmeyer’s Motion for Summary

      Judgment. The motion is DENIED.1

            IT IS SO ORDERED.




      1
        This result should not come as a surprise. See Cons. C.A. No. 2019-0442-KSJM, Docket
      396, Tr. of July 13, 2021 Scheduling Teleconference at 25:11–24 (granting Stollmeyer
      leave to move for summary judgment, but warning that “[t]he likelihood of me granting
      summary judgment in advance of a bench trial is extremely low, given the facts in play,”
      explaining that it is “extraordinarily unlikely” and a “slim chance” that I would view the
      material facts concerning the claims against Stollmeyer as undisputed, and stating that the
      “likely outcome of that motion is a one-word ruling from me: denied.”).
Cons. C.A. No. 2019-0442-KSJM
November 29, 2021
Page 2 of 2

                                       Sincerely,

                                       /s/ Kathaleen St. Jude McCormick

                                       Kathaleen St. Jude McCormick
                                       Chancellor

cc:   All counsel of record (by File & ServeXpress)